J-S38005-18

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA                :     IN THE SUPERIOR COURT OF
                                            :           PENNSYLVANIA
                                            :
                    v.                      :
                                            :
                                            :
ADRIENE WILLIAMS                            :
                                            :     No. 220 WDA 2017

           Appeal from the Judgment of Sentence August 26, 2018
   In the Court of Common Pleas of Allegheny County Criminal Division at
                      No(s): CP-02-CR-0009769-2015


BEFORE:     BOWES, J., NICHOLS, J., and STRASSBURGER, J.*

CONCURRING MEMORANDUM BY STRASSBURGER, J.:

FILED DECEMBER 28, 2018

      I agree with the Majority that Appellant’s judgment of sentence should

be affirmed. However, I believe that Appellant waived her mistrial claim by

waiting until the close of the Commonwealth’s case before renewing her

motion for mistrial.     See Pa.R.Crim. P. 605(B); Commonwealth. v.

Randolph, 421 A.2d 469, 470–71 (Pa. Super. 1980) (finding mistrial claim

precluded where defense counsel waited until Commonwealth had concluded

its case to move for mistrial); see also Commonwealth v. Cornelius, 180
A.3d 1256, 1261–62 (Pa. Super. 2018) (finding claim challenging denial of

motion for mistrial waived where defense counsel failed to object at time of

alleged prejudice). Even if Appellant is not precluded from raising her mistrial




*Retired Senior Judge assigned to the Superior Court.
J-S38005-18

claim, I agree with the Majority that any such claim lacks merit as the defense

conceded at trial. See Majority Opinion at 8-9.




                                     -2-